DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on December 7, 2020. Claim(s) 1, 2, 5, 7, 14-16, 20, 24, 25, 29-32, and 36-41 are pending and examined herein.

Response to Arguments
	Applicant’s amendments and arguments with respect to the 112, first paragraph rejection of claims 1, 2, 5, 7, 8, 14-16, 20, 24, 25, 29-32, and 36-40 as being enabling for JIB-04, and GSK-J4 for the treatment of non-small cell lung, not reasonably providing enablement for the treatment of any cancer with any “agent that inhibits a JmjC polypeptide” have been fully considered but are not persuasive.
	Applicant argues:
In view of the teachings of the specification, a person of ordinary skill in the art would recognize that this subset of cancers can be identified as those which upregulate not one but several members of the JumonjiC demethylase enzyme family. See Specification at ¶ [0181] (“Therefore histone lysine demethylase expression was measured in H1299 TI8 resistant cell line compared to H1299 Parental cells and found general upregulation of several members of the JumonjiC enzyme family (FIG. 5C, Table 7).”). Multiple cancers are known to express epigenetic-modifying enzymes, including JumonjiC histone demethylases, regardless of the tissue of origin. 
 	
Like JIB-04 and GSK-J4, which have been acknowledged as enabled by the Action, the currently claimed agents for inhibiting JmjC 

Additionally, Applicant’s amendments and arguments with respect to the 103 rejection of claims 1, 2, 5, 7, 8, 14-16, 20, 24, 25, 29-32, and 36-40 as being unpatentable over Whetstine (US 2016/0113911) have been fully considered but are not persuasive.
Applicant argues:
	Whetstine does not teach or suggest a method for treating cancer or for increasing the efficacy of a cancer therapy by administering, as a monotherapy, a therapeutically effective amount of an agent that inhibits a JmjC polypeptide. Instead, Whetstine teaches “a method of treating cancer, the method comprising administering an inhibitor of KDM4A; and administering a chemotherapeutic agent,” and this has been explicitly acknowledged by the Action. Whetstine at U [0096]; Action at pages 7-8. Thus, in contrast to the present application, which teaches at least at Examples 9 and 10 that a monotherapy or single-agent JmjC polypeptide inhibitor can specifically treat chemoresistant cancers, Whetstine requires both an inhibitor and a chemotherapeutic to treat cancer. See Specification at [0182]-[0185] (providing that “H1355 T16 that had up-regulation of KDM genes (Table 7) showed higher sensitivity to JIB-04 (FIG. 6E) and GSK-J4 (FIG. 6F), compared to H1355 parental cell line,” and chemoresistant cell lines were more sensitive than parental cells (FIGS. 6G, 13B-13C) to the JumonjiC histone demethylase inhibitor JIB-04 but not to other epigenetic modifying proteins (FIGS. 6H, 14, Table 8));    [0186]-
	[0189] (demonstrating that treatment with GSK-J4 or JIB-04 alone significantly reduced chemoresistant tumor volumes (FIGS. 7A and 7C) and weights (FIGS. 7B and 7E) compared to vehicle treatment). For at least these reasons, claim 1 is not obvious, and Applicant requests that the rejection be withdrawn.

With respect to the arguments above, Examiner respectfully contends that the claims are in effect drawn to a method of treating cancer comprising administering an agent that inhibits a JmjC polypeptide, more specifically, by way of example, one of the In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter anticipated. 
Moreover, Applicant has amended the claims to recite the treatment as a monotherapy. It is noted that Applicant employs “comprising” language which does not exclude the presence of other active components in the treatment regimen. Moreover, the claims of the instant invention themselves recite further comprising one or more treatment agents (claims 36-39).  Thus, while the inhibitor may be administered as a monotherapy, the administration of other active agents is not precluded based on the claim language employed.
Finally, Applicant is arguing with respect to specific compounds and a specific cell line, namely JIB-04/GSK-J4 and a non-small cell lung cell line, respectively. While st rejection below, Applicant’s claims are very broad as compared to what the invention is actually enabled for and the subject matter embraced therein.  
Applicant further argues:
Current independent claim 20 recites, in part, a method for increasing the efficacy of a cancer therapy in a subject by “administering to the subject a therapeutically effective amount of an agent that inhibits a JmjC polypeptide, wherein the chemotherapy or radiation therapy treats a cancer that has become resistant and/or is intrinsically resistant to the cancer therapy, and wherein the cancer has been identified as one that has increased expression of two or more JmjC polypeptides relative to a subject having a cancer that is sensitive to the chemotherapy.”
As discussed above, with respect to claim 20, Applicant is arguing the mechanism of action, namely increased expression of the JmjC polypeptides. Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not 
 	Based on the foregoing reasons, Applicant’s arguments have not been found persuasive.	
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 5, 7, 14-16, 20, 24, 25, 29-32, and 36-41 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for JIB-04, and GSK-J4 for the treatment of non-small cell lung, does not reasonably provide enablement for the treatment of any cancer with any “agent that inhibits a JmjC polypeptide is a pan-JmjC demethylase”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating any cancer with any “agent that inhibits a JmjC polypeptide is a pan-JmjC demethylase”.  Thus, the claims are extremely broad.

The nature of the invention
The nature of the invention is the treatment of any cancer with any “agent that inhibits a JmjC polypeptide is a pan-JmjC demethylase”.  Currently, there are no known agents that treat all cancers inclusively.

The level of predictability in the art
The treatment of these disorders is highly unpredictable.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   

The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of the disorders claimed. Further, the Applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.

The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the Applicant's claim to the treatment and methods in treatment. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating these disorders with the claimed compounds.

The level of one of ordinary skill.
	The level of the skill in the art: The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

The quantity of experimentation.
	A great deal of experimentation is required.  In order for there to be a method of treating these disorders generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of agents that inhibit JmjC polypeptide. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of 
 	Genentech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of any cancer with any “agent that inhibits a JmjC polypeptide is a pan-JmjC demethylase”, which includes a multitude of disorders and compounds as discussed above.
 		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

 	Claims 1, 2, 5, 7, 14-16, 20, 24, 25, 29-32, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Whetstine (US 2016/0113911).
 At the outset, Examiner respectfully notes that the limitations regarding particular polypeptides and domains and mechanistic actions of treatment are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Whetstine teaches a method of treating cancer, the method comprising; administering an inhibitor of KDM4A;  and administering a chemotherapeutic agent selected from the group consisting of: S-phase chemotherapeutics;  mTOR inhibitors;  protein synthesis inhibitors;  Braf inhibitors;  PI3K inhibitors;  Cdk inhibitors;  
Aurora B inhibitors; FLT3 inhibitors; PLK1/2/3 inhibitors; Eg5 inhibitors;  b-tubulin inhibitors; BMP inhibitors; HDAC inhibitors; Akt inhibitors;  IGF1R inhibitors; p53 inhibitors; hdm2 inhibitors; STAT3 inhibitors; and VEGFR inhibitors (claim 18). 
inhibitor of KDM4A is selected from the group consisting of: an inhibitory nucleic acid; an aptamer;  a miRNA;  Suv39H1;  HP1;  increased oxygen levels;  succinate;  and JIB-04 (claim 19).  
 	Whetstine teaches that that KDM4A, a H3K9/36me3 lysine demethylase, is amplified and overexpressed in several tumor types, leading to copy gain of specific chromosomal domains.  The level of activity of KDM4A has important effects on the behavior of cancer cells, influencing whether a cell will be sensitive or resistant to a number of chemotherapies and whether a tumor is likely to be abnormally regressive and/or resistant to therapy.  Accordingly, Whetstine teaches methods of more effectively and safely administering chemotherapies to subjects, as well as methods of treatment that comprise modulating the level of KDM4A activity [0075]. 
 	Whetstine teaches that cells with an increased level of KDM4A activity and/or expression (including cells having KDM4A gene amplification) are resistant to S-hale chemotherapeutics.  Accordingly, subjects with increased levels of KDM4A (e.g. higher than normal KDM4A gene expression and/or KDM4A gene amplification) are not likely to benefit from administration of an S-phase chemotherapeutic, while subjects not having such increased levels can advantageously be administered an S-phase chemotherapeutic [0078]. 
 	Whetstine teaches examples of S-phase chemotherapeutics include cisplatin; 5-flurouracil; 6-mercaptopurine; capecitabine; cladribine; clorfarabine; cytarabine; doxorubicin; fludarabine; floxuridine; gemcitabine; hydroxyurea; methotrexate; pemetrexed; pentostatin; prednisone; procarbazine; and thioguanine [0079]. 
administering a second agent and/or treatment to the subject, e.g. as part of a combinatorial therapy including radiation therapy, surgery, gemcitabine, cisplatin, paclitaxel, carboplatin, bortezomib, AMG479, vorinostat, rituximab, temozolomide, rapamycin, ABT-737, PI-103; among others [0168].
   	Whetstine teaches the cancer is selected from the group consisting of ovarian cancer; non-small cell lung cancer; multiple myeloma; breast cancer; pancreatic cancer; head and neck cancer; lung cancer; adenocarcinoma; lung adenocarcinoma; lung squamous cell carcinoma; renal cancer; stomach cancer; melanoma; colorectal cancer; AML; and uterine and endometrial cancer [0015].
	Whetstine teaches "KDM4A," "Lysine-specific demethylase 4A," or "JMJD2A" refers to a H3K9/36me3 lysine demethylase of the Jumonji domain 2 (JMJD2) family which converts specific trimethylated histone residues to the dimethylated form.  KDM4A encodes a polypeptide having a JmjN domain, JmJc domain, two TUDOR domains, and two PHD-type zinc fingers [0076].
 	Whetstine does not specifically teach the JIB-04 as a monotherapy.
The claims of the instant application employ “comprising” language which does not exclude the presence of other active components in the treatment regimen. Moreover, the claims of the instant invention themselves recite further comprising one or more treatment agents (claims 36-39).  Thus, while the inhibitor may be administered as a monotherapy, the administration of other active agents is not precluded based on the claim language employed. The transitional term “comprising,” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). (MPEP § 2113.03)
 	Whetstine does not specifically teach the cancer as resistant to chemotherapy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered JIB-04 in the treatment of certain types of cancer as taught by Whetstine. The skilled artisan would have been motivation to also treat cancers resistant to a chemotherapy. Whetstine teaches that cells with an increased level of KDM4A activity and/or expression (including cells having KDM4A gene amplification) are resistant to S-hale chemotherapeutics.  Based on the teachings of Whetstine, the skilled artisan is provided with enough teaching, suggestion, and motivation to arrive at the instant invention. 
. 

Conclusion
Claims 1, 2, 5, 7, 14-16, 20, 24, 25, 29-32, and 36-41 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627